DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “is provided”.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (U.S. 2016/0108250).
Tamura et al. teaches a curable composition suitable for resists [0039] comprising a siloxane oligomer (a) containing a radically polymerizable double bond (base material component (A)), inorganic fine particles (b), and polymerization initiator (c) generating a radical upon active energy ray irradiation, and further includes, if desired, a surface modifier (d) containing a perfluoropolyether compound, an active energy ray-curable multifunctional monomer (e), an acid or an acid generator (f), and a base generator (g) [0041] and examples of the base generator include thermal base generators such as phenylpropiolic acid guanidine [0107] which is equivalent to a compound (E1) represented by General Formula (e1) of instant claims 1-3 when Rd01 is a cyclic hydrocarbon and Rd02 is a single bond based on page 98 of the specification which refers to the compound as an anion. Although Tamura et al. does not teach a specific example of the curable composition comprising phenylpropiolic acid guanidine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a composition and arrive at the instant claims through routine experimentation of combining known components suitable for the sought invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (U.S. 2016/0108250) as applied to claim 1 above, and further in view of Nitta et al. (U.S. 2005/0170276).
With regard to claim 4, Tamura et al. teaches a curable composition useful for a resist in semiconductor lithography [0039] but does not teach a method of forming a resist pattern.
However, Nitta et al. teaches a known method in which a substrate such as a semiconductor silicon wafer, optionally, provided with an antireflection coating film, is coated with the liquid composition on a spinner or an appropriate coating machine followed by drying to form a dried resist layer on the substrate which is pattern-wise exposed to KrF excimer laser beams through a photomask pattern. The thus exposed photoresist layer is, after a post-exposure baking treatment, subjected to a development treatment with a developer solution [0068]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, it would have been obvious to one of ordinary skill in the art to perform the known steps of making a resist pattern as taught by Nitta et al. in order to obtain a resist in semiconductor lithography of Tamura et al. through routine experimentation in the resist art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2005/0170276 (Nitta), U.S. 5,948,589, and U.S. 5,928,837 are obvious over instant claims 1, 3, and 4 because they teach positive and/or negative compositions comprising 2-butynoic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722          

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722